Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification Objections
The disclosure is objected to because of the following informalities: 
It is required that continuing data is consistent in 1st paragraph of specification and Bib data sheet and therefore, it is necessary to update Patent No. 11/134,477 in the specification. Appropriate correction is required.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim number ‘45’ after claim 49 is objected to because of the following informalities: There is a typo in claim 45 and the claim number should be ‘50’. Mis-numbered claim 45 has been renumbered into 50. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 35-50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2015/0319753, “Chen”, the provisional applicant No. should be 62/025,898) in view of Kim et al. (US 2010/0040005, “Kim”).
Regarding claim 35, Chen discloses a first wireless transmit/receive unit, WTRU, comprising: a processor configured to at least: 
- receive a radio resource control (RRC) message comprising a configuration information (See ¶.45, in the control plane, the Radio Resource Control (RRC) protocol layer may provide establishment, configuration, and maintenance of an RRC connection between the UE and the network used for the user plane data; Examiner’s Note: Kim discloses the method of receiving a RRC message) that indicates a first set of physical uplink channel (PUCCH) resources for scheduling request (SR) reporting (See ¶.58, uplink control information may be separately conveyed to each group via the PUCCH in each group. And, in some cases, semi-persistent scheduling (SPS) and scheduling request (SR) may also be supported in the SCG; See ¶.94, an uplink control information (UCI) transmission may be determined based at least in part on CSI report scheduling on the first PUCCH and the second PUCCH; Examiner’s Note: Kim further discloses PUCCH for SR reporting), wherein the first set of PUCCH resources is associated with a first uplink (UL) carrier of a first set of UL carriers and a second set of PUCCH resources to be used for SR reporting associated with a second UL carrier of a second set of UL carriers (See ¶.10, the first PUCCH is configured on a first uplink component carrier and the second PUCCH is configured on a second uplink component carrier; See ¶.75, The UE 115-b may also be configured with a first uplink CC 225-a and a second uplink CC 225-b. In some examples, the first uplink CC 225-a may be an uplink CC of the first group of CCs 235-a. The second uplink CC 225-b may be an uplink CC of the second group of CCs 235-b).
Chen does not explicitly disclose what Kim discloses,
- receive a radio resource control (RRC) message (Kim, See ¶.100, the BS can transmit parameters for the SRS (Sounding Reference Signal) to the UE. The information on the SRS transmission time may be a subframe for transmitting the SRS, a transmission period, etc. The frequency information may be a subcarrier index, the number of RBs for transmitting the SRS, etc. The parameters may be set by a higher layer (e.g., radio resource control (RRC)); See ¶.110, A BS reports various parameters to a UE. Examples of the parameters include N(1)PUCCH, an SR index that is a first PUCCH resource index for the SR, an SPS ACK/NACK index that is a first PUCCH resource index for the SPS ACK/NACK. The parameters may be set by a higher layer (e.g., RRC); See fig.16 and ¶.124, The parameters for the shortened SR can be configured by a higher layer (e.g., RRC)); 
- a first set of physical uplink channel (PUCCH) resources for scheduling request (SR) reporting (Kim, See ¶.13, the method includes configuring a physical uplink control channel (PUCCH) for a SR in a subframe, the subframe comprising a plurality of single carrier-frequency division multiple access (SC-FDMA) symbols, wherein one SC-FDMA symbol on the PUCCH is punctured and transmitting the SR on the PUCCH in the subframe; See ¶.18,  the subframe is composed of two slots, and the PUCCH uses one resource block in each of the two slots in the subframe); 
- determine, based on a decision criteria, that an SR is to be reported using one of the configured first set of PUCCH resources or the configured second set of PUCCH resources (See ¶.16, receiving a specific subframe configuration parameter from an BS, the specific subframe configuration parameter indicating the subframe in which the SC-FDMA symbol on the PUCCH is punctured; See fig.3 and ¶.56, referring to FIG. 3, for UL transmission, a UE first transmits a scheduling request (SR) to a BS. The SR is used if the UE requests the BS to allocate a UL radio resource. The SR is a sort of preliminary information exchange for data exchange. In order for the UE to transmit UL data to the BS, radio resource allocation is first requested by using the SR. The BS can report an SR transmission time or resource allocation information for the SR to the UE. The SR may be transmitted periodically. The BS can report a transmission period of the SR to the UE); and
- send the SR using the determined one of the configured first set of PUCCH resources or the configured second set of PUCCH resources (See fig.3, send ‘SR’ in the first slot; See S130 fig.16, send SR on PUCCH to BS; See fig.7, ‘RS’ in the first slot or second slot in a subframe; See fig.12, ‘SR’ location within N(1)PUCCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “receiving a radio resource control (RRC) message; a first set of physical uplink channel (PUCCH) resources for scheduling request (SR) reporting; determine, based on a decision criteria, that an SR is to be reported using one of the configured first set of PUCCH resources or the configured; and second set of PUCCH resources send the SR using the determined one of the configured first set of PUCCH resources or the configured second set of PUCCH resources” as taught by Kim into the system of Chen, so that it provides a way of transmitting an SR for the effective use of limited resources (Kim, See ¶.11).

Regarding claim 36, Chen does not explicitly disclose what Kim discloses “the decision criteria comprise determining that UL data associated with one of the configured first UL carrier or the configured second UL carrier is available for transmission (Kim, See ¶.9, the UE transmits a sounding reference signal (SRS) to a base station (BS). The SRS is a reference signal transmitted for uplink scheduling by the UE to the BS. The BS estimates an uplink channel by using the received SRS, and uses the estimated uplink channel in the uplink scheduling; See ¶.23, a method of requesting uplink resource in a wireless communication system, carried in a user equipment, is provided. The method includes transmitting a SR in a subframe, the subframe comprising a first slot and a second slot, each of the first slot and the second slot comprising a plurality of SC-FDMA symbols, wherein a SC-FDMA symbol in the second slot is punctured so that a SRS is transmitted in the punctured SC-FDMA symbol and receiving a uplink resource as a response of the SR).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 37, Chen does not explicitly disclose what Kim discloses “the decision criteria comprise determining that UL data associated with the first set of UL carriers or with the second set of UL carriers (See ¶.23, a method of requesting uplink resource in a wireless communication system, carried in a user equipment, is provided. The method includes transmitting a SR in a subframe, the subframe comprising a first slot and a second slot, each of the first slot and the second slot comprising a plurality of SC-FDMA symbols, wherein a SC-FDMA symbol in the second slot is punctured so that a SRS is transmitted in the punctured SC-FDMA symbol and receiving a uplink resource as a response of the SR).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 38, Chen does not explicitly disclose what Kim discloses “the decision criteria comprise determining that uplink shared channel resources are needed for one of the configured first UL carrier or the configured second UL carrier (See S110 & S120 fig.16, parameter for shortened SR and sending ‘SR on PUCCH’; See further fig.12, fig.16-18, and ¶.23).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 39, Chen does not explicitly disclose what Kim discloses “the decision criteria comprise determining that uplink shared channel resources are needed for one of the first set of UL carriers or one of the second set of UL carriers (See S110 & S120 fig.16, parameter for shortened SR and sending ‘SR on PUCCH’; See further fig.12, fig.16-18, and ¶.23).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 40, Chen does not explicitly disclose what Kim discloses “the decision criteria comprise the processor being configured to determine that uplink shared channel resources are needed for a carrier of the first set of UL carriers or a carrier of the second set of UL carriers (See S110 & S120 fig.16, parameter for shortened SR and sending ‘SR on PUCCH’; See further fig.12, fig.16-18, and ¶.23).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 41, Chen discloses “the first UL carrier is associated with a first cell and the second UL carrier is associated with a second cell (Chen, See ¶.10, the first uplink component carrier corresponds to a primary cell group, and the second uplink component carrier corresponds to a secondary cell group).”

Regarding claim 42, Chen does not explicitly disclose what Kim discloses “the SR is a periodic SR (Kim, See fig.3 and ¶.56, The SR may be transmitted periodically. The BS can report a transmission period of the SR to the UE).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 43, it is a method claim corresponding to the WTRU device claim 35 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 44-50, they are claims corresponding to claims 36-42, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG H PARK whose telephone number is (571)272-8565. The examiner can normally be reached on Mon-Fri during M-F: 6:30 AM-3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JUNG H PARK/            Primary Examiner, Art Unit 2411